Citation Nr: 0717078	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include hydradenitis suppurativa and skin cancer, claimed 
as due to herbicide exposure.

2.  Entitlement to service connection for a chronic stomach 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran had verified active duty from March 1970 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions in June 2003 and February 
2004 which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claims.

The veteran's DD Form 214 on file reflects that he served 
from March 1970 through March 1973.  This period of service 
has been verified.  The veteran also submitted a copy of a 
discharge certificate from the Army, which reflects he was 
discharged on March 1, 1976.  There is no indication in the 
claims folder that any development was performed to verify if 
the veteran had an additional period of service following 
March 1973, and apparently ending March 1, 1976.  The RO/AMC 
must make all efforts to verify whether the veteran had an 
additional period of service and to obtain any service 
medical and personnel records associated therewith.  In this 
regard, it is noted that the veteran submitted a statement 
reflecting his belief that the claims folder was missing some 
of his service medical records.

Second, it appears that the veteran was not afforded a 
Decision Review Officer (DRO) hearing.  On the Notice of 
Disagreement (NOD) and new claim statement, dated June 30, 
2003, the veteran requested that he be afforded a DRO hearing 
in support of his claims.  The RO did not schedule the 
veteran for such a hearing.  As such, this claim must be 
remanded for the above actions.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with 
notice of VA's duties to notify and 
assist compliant with current caselaw.  

2.  The RO/AMC must determine whether 
the veteran had a second period of 
service, as reflected in a honorable 
discharge form the veteran submitted 
indicating that he was discharged on 
March 1, 1976.  After verifying such 
service, the RO/AMC must obtain all 
service medical and personnel records 
associated with that period of service.

3.  The veteran must be scheduled for a 
DRO hearing.

4.  In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran has been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

